THEA~ORNEY                      GENERAL
                        OF-TEXAS
                        A~STIN~I.‘~-EXA~



                        November 24, 1959

Mr. John H. Winters, Commissioner
State De artment of Public Welfare
Austin 1E , Texas
                                Opinion No. WW-739
                                    Re:    Computation of travel
                                           allowance on the basis
                                           of the shortest route
                                           between points, under
                                           provisions of House
                                           Bill 4, 56th Legisla-
                                           ture, 3rd Called Ses-
                                           sion, and Senate Bill
                                           272, Acts of the 56th
                                           Legislature, Regular
Dear Mr. Winters:                          Session.
       We quote as follows from your recent letter:
            "In computing transportation allowances
       for employees in tte State Department of Rub-
       lie Welfare, the mileage for travel reimburse-
       ment purposes was computed in accordance with
       Subsection a, Section 32 of Article V of House
       Bill No. 4, Acts of the 56th Legislature,
       Third Called Session, and in accordance with
       Subsection c of Section 6 of Senate Bill No.
       272, Acts of the 56th Legislature, Regular
       Session.
            "The travel expense accounts of some of
       the employees for the month of September were
       returned by the State Comptroller of Public
       Accounts on the basis that the mileage for
       reimbursement purposes had to be computed In
       accordance with Subsection a of Section 32,
       Article V of House Bill No. 4 and that re-
       imbursement could not be made for travel on
       the basis of computations in accordance with
       Subsection c, Senate Bill No. 272. It Is our
       understanding that the Comptroller of Public
       Accounts considered that there was no appro-
       priation for travel computation on the basis
Mr. John H. Winters, page 2 (WW-739)


       of the aforementioned Section of Senate Bill
       No. 272; but, on the other hand, the computa-
       tion had to be on the basis of the shortest
       route between points based upon the mileage
       indicated on the Farm-to-Market roads as
       provided in House Bill No. 4.
            II
             . . .
            “In additior,tothe foregoing questions
       pertaining to computation of mileage, we wish
       to raise another question which, although
       slightly different, is related. In determin-
       ing which is the shortest practical route be-
       tween points, not only the question of the
       shortest distance but also the question of
       practicability is involved; for example, the
       State highway from Austin to Dallas using the
       super highway around Waxahachie embodies the
       distance of 199 miles. By 'cutting off' of
       the super hibhwav and going through the busi-
       ness district of Waxahachie, the shortest
       distance is 197 miles. The Comptroller has
       cut back some of the expense accounts for
       similar reasons and one in particular in-
       volving this illustration.
            "It is our interpretation that it was
       more practical to use the super highway than
       to go through the town of Waxahachie thereby
       saving two miles in order to use the shortest
       route-which, in this instance, did not comply
       with the 'shortest practical route.' (Emphasis .
       already added).
            "Subsection c of Section 6 of Senate Bill
       No. 272 and Subsection a, Section 32, Article V
       of House Bill No. 4, both provide that the latest
       official highway map as published and released
       by the State Highway Department shall be used in
       computing mileage for travel reimbursement; how-
       ever, the Comptroller has prescribed that the
       Trucker's Guide shall be used in computing rnile,~.-
       age.
            II
             . . .
            "We will appreciate your reviewing these
       Sections of the Laws and your giving us your
.




    Mr. John H. Winters, page 3 (WW-739)


           interpretation as to how the mileage should be
           computed by the employees of the State Depart-
           ment of Public Welfare for transportation re-
           imbursement purposes.


            Subsection c of Section 6 of Senate Bill 272, Acts of
    the 56th Legislature, Regular Session, 1959, provides as fol-
    lows:
                "In determing transportation reimburse-
           ments for travel by private conveyance, the
           Comptroller shall base reimbursement on mile-
           age along the shortest practical route between
           point of origin and the destination via inter-
           mediate points at which official state business
           is conducted and other necessary mileage at
           points where official state business is conducted.
           The most recent annual official highway map as
           published and released by the State Highway De-
           partment shall be used by the Comptroller in
           computing the amounts of reimbursement for trans-
           portation by personal car within the State. In
           computing distances in excess of fifty miles,
           officially designated state and federal highways
           shall be used in determining the shortest practi-
           cal route between the point of origin and the
           point of destination via intermediate points at
           which official state business is conducted and
           other necessary mileage at points where official
           state business is conducted. In computing dis-
           tances of fifty miles or less, state and federal
           highways and Farm-to-Market roads shall be used
           by the Comptroller in determining the shortest
           practical route between the point of origin and
           the point of destination via intermediate points
           at which official state business is conducted and
           other necessary mileage at points where official
           state business is donducted."
            Section 32 of Article V of House Bill 4, Acts of the
    56th Legislature, Third Called Session, provides in part as
    follows:
                 "TRANSPORTATION ALLOWANCE. None of the moneys
            appropriated by this Actfor travel expense may be
            expended to reimburse costs of transportation on
            official business except in compliance with the
Mr. John H. Winters, page 4 (W-739)


        following conditions, limitations, and rules:
             "a. The rate of such reimbursement shall be
        eight (8) cents per mile for the employee's per-
        sonally owned conveyance. None of the moneys ap-
        propriated for travel expense for mileage within
        the State of Texas for use of personally owned
        automobiles shall be expended unless the shortest
        route between points is used. This shall also
        include the use of Farm-to-Market roads.
            "In accordance with the provisions of Senate
       Bill No. 272, Acts of the Fifty-sixth Legislature,
       the latest official highway map as published and
       released by the State Highway Department shall
       mean the official map in use at the close of each
       fiscal year."
        Both of the acts referred to above became effective
September 1, 1959.
        Senate Bill 272 is clearly a general law. The act
does not mention Farm-to-Market roads in specifying the types
of roads which the Comptroller is to use in computing distances
in excess offlfty (50) miles. It is a well known rule of statu-
tory construction that the express mention of one thing in an
act is tantamount to an express exclusion of all others. 39
Tex.Jur. 188, Statutes, Sec. 100. The validity of this con-
struction is confirmed here by the express mention of Farm-
to-Market roads among the types of roads that are to be used
in computing distances of fifty (50) miles or less. Hence,
it is seen that Senate Bill 272 requires the Comptroller in
determining reimbursements for travel by private conveyance
to use only State and Federal highways in computing distances
in excess of fifty (50) miles and to use Farm-to Market roads
as well as State and Federal highways in computing distances of
fifty (50) miles or less.
        Therefore, if the quoted portion of House Bill 4, the
General Appropriation Bill, means that the Comptroller is to
use Farm-to-Market roads in addition to State and Federal high-
ways In computing distances in excess of fifty (50) miles, it
is in conflict with and attempts to amend a general statute.
To the extent of such conflict and attempted amendment, the
quoted portions    f the appropriation bill would be ineffectual
because a provision of an appropriation bill is powerless to
amend or modify or repeal an existing general law. State v.
Steele, 57 Tex. 200 (1899); Moore v. Sheppard, 144 Tex. 537
 .   -




Mr. John H. Winters, page 5 (WW-739)


192 S.W.2d 559 (1946 ; Attorney General's Opinions V-412
(1947); V 1304 (19461; and V-1254 (1951).
        Provisions of a general appropriation bill which detail,
limit and restrict the use of funds therein appropriated are in-
valid when in conflict with general legislation or where they
amount to general legislation. Conley v. Daughters of the Repub-
lic, 106 Tex. 80, 156 S.W. 197 (1913); Attorney General's Opinion
V-1254 (1951).
        But, in our opinion, the provisions in question are not
in conflict when read together. It is a settled rule of statu-
tory interpretation that.statutes dealing with the same general
subject are considered in pari materia and will therefore be
read and construed,together as though they were parts of the
same law, all parts thereof being harmonized, if possible. 39
Tex.Jur. 253, Statutes, Sec. 135. This rule applies with even
greater force to acts passed at the same session of the Legis-
lature. 39 Tex.Jur. 259, Statutes, Sec. 137.
        When so read it is apparent that Section 32 of House
Bill 4, in providing "None of the moneys appropriated for travel
expense for mileage within the State of Texas for use of person-
ally owned automobiles shall be expended unless the shortest
route between points is used," means that none of the moneys
appropriated for such purpose shall be expended except for claims
computed on the shortest practical route based on Farm-to-Market
roads, State highways and Federal highways where the distance is
fifty (50) miles or less and based only on State and Federal high-
ways where the distance is in excess of fifty (50) miles.
        By "shortest route" the quoted portion of House Bill 4
must be referring to the shortest route which the Comptroller
is allowed by law, namely Senate Bill 272, to compute. The
absurdity of otherwise construing the phrase is seen when the
phrase is sought to be applied literally and without reference
to the other statute on the same subject. The phrase would in-
clude not only county roads, but all other paths and traces
which might conceivably be negotiated by an automobile. But a
Court will never adopt a construction that will make a statute
absurd or ridiculous if the language is susceptible of any
other meaning. 39 Tex.Jur. 222, Statutes, Sec. 118.
        The sentence in House Bill 4, "This shall also include
the use of Farm-to-Market roads," is in no way inconsistent
with Senate Bill 272 in that the "shortest route," as we have
construed that phrase, does include the use of Farm-to-Market
roads. It includes Farm-to-Market roads where the distance is
Mr. John H. Winters, page 6 (WW-739)


fifty (50) miles or less. Moreover, House Bill 4 does not
elsewhere detail the manner in which distance is computed as
was done in Senate Bill 272, and the subject sentence similar-
ly avoids an express recapitulation of the situations wherein
Farm-to-Market roads are to be used in computing distance. The
sentence thus reveals a consistent generality rather than a
specific limitation.
       Accordingly, we are of the opinion that under the
quoted portion of House Bill 4, in determining the amounts of
reimbursement for travel by personal auto in this State, the
computation of distances in excess of fifty (50) miles is to be
based on the shortest practical route using State and Federal
highways and not Farm-to-Market roads.
       The question ofwhat is the "shortest practical route"
in a particular situation involves a determination of fact
which this department is not authorized to make, our function
being to set forth the legal principles by which the Comptroller
and the claimant are to be governed in determining the "shortest
practical route."
       It is clear that directness is not the sole criterion
in determining the "shortest practical route." Such factors
as time and road conditions must be considered along with di-
rectness in determining the practicability of a route.
       From both of the acts, it is manifest that the route
for which reimbursement is sought must be shown on the latest
official highway map as published and released by the Texas
Highway Department. The most recent annual official highway
map as published by the State Highway Department is, in our
opinion, the only authority upon which the Comptroller is
authorized to rely in computing mileage forpurposes of re-
imbursement. Neither of the acts considered here mention any
other book, map or reference which the Comptroller might use
to establish mileage. On the contrary, both of the acts are
quite explicit in providing that the Comptroller shall use the
State Highway Department map. Ey so providing, these acts
restricted the Comptroller to such map in light of the "Expressio
Unius" rule of statutory construction. 39 Tex.Jur. 188, Statutes,
Sec. 100.

                            SUMMARY
              Under Subsection c of Section 6 of Senate
              Bill 272, Acts of the 56th Legislature,
Mr. John H. Winters, page 7 (WW-739)


             Regular Session, and Section 32 of
             Article V of House Bill 4, Acts of
             the 56th Legislature, Third Called
             Session, the computation of distances
             in excess of fifty (50) miles, in
             determining the amounts of reimburse-
             ments for travel by personal auto in
             this State, shall be based on the
             shortest practical route using State
             and Federal highways and not Farm-to-
             Market roads. The question of what is
             the shortest practical route in a parti-
             cular situation involves a fact deter-
             mination which this department is not
             authorized to make. Under said acts
             the computati,onof mi.learre
                                        sha!.3.
                                              be       ',A
             based only on the latest official highway
             map as puoiished and released 'bythe
             Texas Highway Department.
                               Very truly yours,
                               WILL WILSON
                               Attorqey General of Texas     A



HGB:mg:mfh                          Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Dean C. Davis
Robert G. Scofield
Marietta Payne
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore